Citation Nr: 1810821	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the matter was remanded for additional development.


FINDING OF FACT

The medical evidence of record, particularly the May 2012 opinion of Dr. S.H., demonstrates that the Veteran's low back disability, variously diagnosed as lumbar degenerative joint disease, degenerative lumbar disc disease, and lumbar spondylosis, is causally related to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, variously diagnosed as lumbar degenerative joint disease, degenerative lumbar disc disease, and lumbar spondylosis, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).









	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disability, variously diagnosed as lumbar degenerative joint disease, degenerative lumbar disc disease, and lumbar spondylosis, is granted. 





____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


